Title: From James Madison to Albert Gallatin, 31 August 1808
From: Madison, James
To: Gallatin, Albert



Dear Sir
Montpellier Aug. 31. 1808

Having communicated the inclosed letter from Genl. T. to the President, he concurred in the propriety of asking from you the information on which an answer, ought to be founded.  I understand from the P. that he has explained to you the principles regulating the indulgence allowable to these diplomatic applications.  He will acquiesce however in giving effect to any misconceived persuasion under which expence may have incurred, provided it be not essentially inadmissible.  I am sorry for the trouble in which you are involved by these cases, but I can the less avoid  it, as my memory does not supply the circumstances which I might command at Washington.
I have a letter from Mr. Pinkney of June 22.  His expected interview with Mr. C. had not even then taken place.  After hearing the arrival of the St. Michael at L’Orient he seems to have been willing to be first possessed of the information conveyed by her, in order to be on even ground with Canning who had recd. Erskine’s communications as well by her, as by the May Packet.  It says little on general subjects, and nothing that denotes relaxations on the part of the B. Govt. which indeed was too much occupied & elated with the occurrences in Spain to think of Amn. affairs.  He inclosed a copy of Rose’s bill conformable to his motion, in the Newspapers.  It takes the place of the expired act, carrying the Treaty of 1794. into execution; and consequently leaves the E. India trade subject to restrictions which will, I suspect, be imposed, experimentally & politically at least.
What does Canning mean by declaring that no communication whatever had been recd. from this Govt. subsequent to the return of Mr. R?  Does he really mean to make the public there, believe that we are satisfied, and here, that we have been neglectful or insidious?  Or does he consider nothing worth the name of communication, but concessions or overtures from this Country?  How are we to understand also, his assertion that several special messengers, had arrived after touching at L’Orient; when in fact our only (by the Osage) had arrived, and who having left the U. S. in Feby. during the negociation with Rose, and after Erskines communication official tho’ verbal, of the orders in Council, could not be expected to be the bearer of more than explanatory communications to Mr. Pinkney.  It is a fact however that Mr. P. on receiving his dispatches, glanced at the orders, and declined following up the subject, because he found no good could result from it.  Canning also must have recd. by that or probably by a preceding packet, the official tho’ verbal remonstrances to Mr. Erskine agst. the orders in Council, which I repeated to him at his own request, for the purpose avowed by him, of transmitting it to his Govt.  After all, if communications &c. had been recd. prior to Mr. R’s return, as seems to be implied, or at least is not denied, how could a failure to repeat them, when no answer had been returned, be construed into the inferences of Mr. C.  Then is the more attention due to this part of Canning’s speech, as it appears in several editions of it in Engh. gazettes, to be substantially if not verbatim the same.  Pinkney indeleates a firm adherence to the non-importation act, the P’s proclamation of July 87. and the Embargo.
With respect to this last measure, the public mind in this Quarter, appears to be mistaken.  You can judge better of its state Northwardly.  The federal papers I observe, form the most sanguine calculations.
The Month of Augt. has borne hard on the crops of corn & Tobo. being both dry & cold, and I learn that they were generally less promising than in this particular district.  Beyond the Mountains, the crops of corn will be very scanty indeed.  Yrs. very sincerely and respectfully

James Madison

